Citation Nr: 1526728	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  10-41 811	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for peripheral neuropathy of the right lower extremity.  

2.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a disability rating in excess of 60 percent for left above knee amputation.  

4.  Entitlement to a disability rating in excess of 30 percent for amputation of all toes of the right foot.  

5.  Entitlement to a disability rating in excess of 20 percent for type 2 diabetes mellitus.  

6.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from May 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

On June 11, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


